Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTON
1.	The following Office action is in response to communications filed on 6/19/2019.  Claims 1-20 are currently pending within this application.

Information Disclosure Statement
2.	The information disclosure statement(s) filed on 12/31/2020 is/are in compliance with the provisions of 37 CFR 1.97, and has/have been considered and a copy/copies is/are enclosed with this Office action.

Foreign Priority
3.	Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C 119(a-d) based on JP 2017-221008, filed on 11/16/2017.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  Such limitation(s) is/are:
‘learning unit’ in claims 1-5, 15, 20
	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
	If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The USPTO “Interim Guidelines for Examination of Patent Applications for Patent Subject Matter Eligibility” (Official Gazette notice of 22 November 2005), Annex IV, reads as follows:

Descriptive material can be characterized as either "functional descriptive material" or "nonfunctional descriptive material." In this context, "functional descriptive material" consists of data structures and computer programs which impart functionality when employed as a computer component. (The definition of "data structure" is "a physical or logical relationship among data elements, designed to support specific data manipulation functions." The New IEEE Standard Dictionary of Electrical and Electronics Terms 308 (5th ed. 1993).) "Nonfunctional descriptive material" includes but is not limited to music, literary works and a compilation or mere arrangement of data.

When functional descriptive material is recorded on some computer-readable medium it becomes structurally and functionally interrelated to the medium and will be statutory in most cases since use of technology permits the function of the descriptive material to be realized. Compare In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994) (claim to data structure stored on a computer readable medium that increases computer efficiency held statutory) and Warmerdam, 33 F.3d at 1360-61, 31 USPQ2d at 1759 (claim to computer having a specific data structure stored in memory held statutory product-by-process claim) with Warmerdam, 33 F.3d at 1361, 31 USPQ2d at 1760 (claim to a data structure per se held nonstatutory).

In contrast, a claimed computer-readable medium encoded with a computer program is a computer element which defines structural and functional interrelationships between the computer program and the rest of the computer which permit the computer program's functionality to be realized, and is thus statutory. See Lowry, 32 F.3d at 1583-84, 32 USPQ2d at 1035.


	Claim 19 is directed towards "a program” embodying functional descriptive material.  However, the claim does not device a non-transitory computer-readable medium or memory and is thus non-statutory for that reason (i.e., "When functional descriptive material is recorded on some computer-readable medium it becomes structurally and functionally interrelated to the medium and will be statutory in most cases since us of technology permits the function of the descriptive material to be realized” – Guidelines Annex IV).  This is, the scope of the presently claimed program can range from paper on which the program is written, to a program simply contemplated and memorized by a person.

Claim Rejections – 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1-17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gaidon (US PGPub 2015/0248586) [hereafter Gaidon].

8.	As to claim 1, Gaidon discloses an information processing apparatus (as shown in Figures 1 and 2) comprising a learning unit (processor performing operations of 

9.	As to claim 2, Gaidon discloses the learning unit selects a learning model on a basis of the constraint label (Paragraphs 0022-0023, 0043-0045, 0065-0066, the learning component learns according to the specific motion and appearance models of the active trackers in the ensemble of trackers). 

10.	As to claim 3, Gaidon discloses the learning unit selects a network (specific detector) relating to the learning model on the basis of the constraint label (Paragraphs 0019-0020, 0040-0045, 0056, 0064-0066, 0103-0104, an object detector is selected according to the category of interest corresponding to a type of object and the learning model learns and adjusts the parameters of the object detector on the basis of the motion model). 



12.	As to claim 5, Gaidon discloses the learning unit has a constraint label estimator (motion model 42-43) configured to estimate the constraint label on a basis of the training data (Paragraphs 0020, 0023-0024, 0054, 0064-0065, the processor performing the operations of the learning unit and the trackers estimates the motion according to motion of objects within the training image sequences). 

13.	As to claim 6, Gaidon discloses the training data includes action information (motion information) of a detection target in time series, and the normal label is position information (instance information) of the detection target (Paragraphs 0019-0020, 0022-0024, 0064-0066). 

14.	As to claim 7, Gaidon discloses the training data is a set of frame images in a moving image (as shown in Figure 1), and the normal label is position information (instance information) of a detection target in the frame image (Paragraphs 0019-0020, 0022-0024, 0064-0066). 



16.	As to claim 9, Gaidon discloses the constraint label is a motion label in which an action type of the detection target is defined (Paragraphs 0016, 0023, 0043, 0054, 0064-0066).

17.	As to claim 10, Gaidon discloses the motion label is a label in which an action type of the detection target that follows a physical law (object motion) is defined (Paragraphs 0016, 0023, 0043, 0054, 0064-0066). 

18.	As to claim 11, Gaidon discloses the action type of the detection target that follows the physical law includes at least one of uniform motion, uniformly accelerated motion, or circular motion (uniform motion/uniform accelerated motion of a car as shown in Figure 1) (Paragraphs 0022-0023, 0043, 0054, 0064-0066). 

19.	As to claim 12, Gaidon discloses the motion label is a label in which a specific action of the detection target is defined (Paragraphs 0022-0023, 0043, 0054, 0064-0066).



21.	As to claim 14, Gaidon discloses the constraint label (motion model) is category information relating to classification of time-series data (image sequence 12) (Paragraphs 0022-0023, 0043, 0054, 0064-0066).

22.	As to claim 15, Gaidon discloses the learning unit performs machine learning using the training data grouped for each data sharing the identical constraint (Paragraphs 0020, 0024, 0027-0029, 0061-0062). 

23.	As to claim 16, Gaidon discloses the grouping is performed for each time-series data relating to an identical specific action of a detection target (Paragraphs 0020, 0024). 

24.	As to claim 17, Gaidon discloses the grouping is performed on a basis of the constraint label and a parameter (object type performing the motion) relating to the constraint (Paragraphs 0020, 0024, 0027-0029, 0061-0062). 

25.	As to claims 19-20, the Gaidon reference discloses all claimed subject matter as stated above with respect to the comments/citations of claim 1.

Claim Rejections – 35 USC § 103
26.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


27.	Claim 18 is rejected under 35 U.S.C 103 as being unpatentable over Gaidon (US PGPub 2015/0248586) [hereafter Gaidon] in view of Lan (US PGPub 2019/0080176) [hereafter Lan].

28.	As to claim 18, it is noted that Gaidon fails to particularly disclose the grouping is performed by assigning an index to time-series data. 
	On the other hand, Lan discloses performing machine learning using training data (training dataset 112 as shown in Figure 1) grouped for data sharing identical constraints where the grouping is performed by assigning an index (label and designation of start and ending times/frames in sequence) to time-series data (Paragraphs 0018-0019, 0021-0025, 0031, 0043, 0052, 0056, 0079-0080, 0086). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include grouping by assigning an index to time-series data to training data as taught by Lan with the information processing apparatus of Gaidon because the cited prior art are directed towards processing apparatuses that perform machine learning using training data to which a motion/activity label is assigned and because the claimed limitations are fully disclosed within the cited prior art and 
Conclusion
29.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S OSINSKI whose telephone number is (571) 270-3949.  The examiner can normally be reached on Monday - Friday, 10:00am - 6:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



MO